Citation Nr: 0318890	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  01-09 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 
40 percent for chronic lumbosacral strain.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to October 
1973.  This appeal originally came before the Board of 
Veterans' Appeals (Board) from a February 2001 rating 
decision of the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, regional office (RO).  

In a February 2002 decision, the Board denied the veteran's 
claims for an evaluation in excess of 40 percent for chronic 
lumbosacral strain, and for a total rating based on 
individual unemployability.  The veteran appealed, and in 
January 2003, the United States Court of Appeals for Veterans 
Claims (the Court) vacated the Board's decision and remanded 
the case for readjudication in accordance with the Joint 
Motion for Remand.


REMAND

The Joint Motion indicated that specified VA medical records 
of the veteran had not been obtained.  It also indicated that 
a VA examination of the veteran that addressed the effect of 
his service connected back disorder on his employability 
should be obtained.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) are fully 
complied with and satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  Particularly, the RO must 
notify the appellant of the applicable 
provisions of the VCAA, including what evidence 
is needed to support his claim, what evidence 
VA will develop, and what evidence the 
appellant must furnish.  He must be permitted 
the statutory period of time to respond.  

2.  The RO should obtain the complete records 
of treatment of the veteran from the VA Medical 
Centers in Alexandria, Louisiana, and Jackson, 
Mississippi, from 1999 to date.  All records 
obtained should be associated with the claims 
folder.

3.  The veteran should be scheduled for a VA 
examination by an orthopedist in order to 
determine the nature and severity of his 
service-connected low back disability.  In 
addition to X-rays, any other tests and studies 
deemed necessary should be accomplished at this 
time.  The veteran's low back should be 
examined for degrees of both active and passive 
range of motion and any limitation of function 
of the parts affected by limitation of motion.  
The examiner should also be asked to include 
the normal ranges of motion of the lumbosacral 
spine.  Additionally, the examiner should be 
requested to determine whether the low back 
exhibits weakened movement, excess 
fatigability, or incoordination attributable to 
the service-connected chronic lumbosacral 
strain, and, if feasible, these determinations 
should be expressed in terms of the degree of 
additional range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

The examiner should also be asked to express an 
opinion as to the degree to which pain could 
significantly limit functional ability during 
flare-ups or on use.  A complete rational for 
any opinion expressed should be included in the 
examination report.

Additionally, the examiner should be requested 
to render an opinion as to whether the 
veteran's service-connected chronic lumbosacral 
strain, to the exclusion of age and the 
existence or degree of nonservice-connected 
disabilities (including herniated nucleus 
pulposus), prevents employment.  A discussion 
of the salient facts and the medical principles 
involved will be of considerable assistance to 
the Board.

4.  Following the above, the RO should 
readjudicate the veteran's claim for 
entitlement to an evaluation in excess of 40 
percent for chronic lumbosacral strain, and 
for a total rating based on individual 
unemployability, including a determination of 
whether the claim should be referred to the 
Director of Compensation and Pension for 
extraschedular consideration.  A supplemental 
statement of the case should be provided to 
the veteran and his representative, and they 
should be given an adequate period of time in 
which to respond.  Then, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




